Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 2-28-20 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tang-Kong (US 2017/0371158) in view of Esterberg et al. (US 5,566,048).
Regarding claim 1, Tang-Kong (Fig. 1-3 and 7) discloses a head-up display apparatus for reflecting (“reflect the light field” in step 704, also discussed in [0024]), by a reflecting part (12, called a mirror), display light emitted by a display device to express an image (“light field is emitted based on image data” in step 702, see [0023]) and displaying a virtual image corresponding to the image by the display light reflected by the reflecting part (“light field appears to the driver to be a virtual image” as discussed in [0024]), comprising:
a reflecting-part holder (14, called a mirror holder) provided with a pair of rotary shaft parts (16) protruding at both ends of the reflecting-part holder (as seen in Fig. 2, 16 are on both the left and right sides, described as being “opposing” in [0025]), the reflecting-part holder for retaining the reflecting part (“mirror 12 may be held by a mirror holder 14” as discussed in [0025]);
a pair of bearings (26) for rotatably supporting the pair of rotary shaft parts respectively (seen in Fig. 3, 16 fits inside 26, further discussed in [0021], 26 are used to “reduce friction between mirror holder pivots 16 and housing 18”); and
a pair of bearing holders (28) for retaining the pair of bearings in a housing (18) respectively (“bearing caps 28 each secure a respective bearing 26” as discussed in [0019], seen inside housing 18 in Fig. 1), wherein
a first supported part (for example, the front screw 30) is provided to each of the bearing holders (as seen in Fig. 3, also discussed in [0019]), and
the housing (18) includes a hole-shaped first support part (a first hole 22, eg. seen on the right side near 20 of Fig. 2) in which the first supported part of one of the bearing holders is positioned (30 are “received in screw holes 22” as discussed in [0019], and so 30 of the right side will be inserted into the right side holes 22), and an elongated-hole-shaped second support part (a second hole 22, eg. seen on the left side of Fig. 2, corresponding to 22 shown in Fig. 3, which is “elongated” in the vertical direction shown in Fig. 3, eg. the hole is “deeper” than it is “wide” corresponding to the shape of the screw 30) in which the first supported part of the other of the bearing holders is positioned (similarly to above, 30 of the left side will be inserted into the right side holes 22).
However, Tang-Kong fails to teach or suggest wherein the first supported part is specifically “protruding in a radial direction of each of the bearings” or wherein the elongated-hole-shaped second support part is “along an axial direction of the rotary shaft parts.”
Esterberg (Fig. 1, 4, 6, and 9) discloses a display apparatus including: 
a display holder (14, attached to 38 in Fig. 4) provided with a pair of rotary shaft parts (32) protruding at both ends of the holder (as seen in Fig. 1, there are hinges on both the left and right sides);
a pair of bearings (46, with “46 acts as a bearing” discussed in column 4, lines 60-61) for rotatably supporting the pair of rotary shaft parts respectively (seen in Fig. 4); and
a pair of bearing holders (100) for retaining the pair of bearings in a housing (12) respectively (46 fit inside 100 as seen in Fig. 4 and 9), wherein
a first supported part (120) protruding in a radial direction of each of the bearings (seen best in Fig. 4 and 6 together, 120 protrudes “downwards” while being centered on the axis 20) is provided to each of the bearing holders (as seen in Fig. 4), and
the housing (12) includes a hole-shaped first support part (not labelled in the figure, but seen below 120 in Fig. 9, corresponding to the right side hinge of Fig. 1) in which the first supported part of one of the bearing holders is positioned (120 shown inserted into the hole in Fig. 6), and an elongated-hole-shaped second support part (a second hole would similarly be on the left side of the display, see Fig. 1, and the hole is “elongated” in the vertical direction shown in Fig. 6, eg. the hole is “deeper” than it is “wide” corresponding to the shape of 120) along an axial direction of the rotary shaft parts in which the first supported part of the other of the bearing holders is positioned (similarly to above, seen best in Fig. 4 and 6 together, 120 protrudes “downwards” while being centered on the axis 20, and since 120 is inserted into the hole-shaped support parts, the second support part will also be along an axial direction compared to axis 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang-Kong so the first supported part is protruding in a radial direction of each of the bearings and the elongated-hole-shaped second support part is along an axial direction of the rotary shaft parts as taught by Esterberg because this “reduces the amount of force necessary to adjust the angular position” (see column 1, lines 36-38).

Regarding claim 2, Tang-Kong and Esterberg disclose a head-up display apparatus as discussed above, and Esterberg further discloses wherein at least one of the pair of bearing holders (eg. the right hinge) is provided with a second supported part to be positioned in the housing (90), the second supported part being arranged and protruding in a direction intersecting with the axial direction of the rotary shaft parts (90 protrudes “downwards” from the view in Fig. 8, while the axial direction, 20 in Fig. 4, is to the left and right), and the housing includes an elongated-hole-shaped third support part (shown in Fig. 9, above and to the right of the first hole-shape, seen also in Fig. 8 receiving 90) along a direction intersecting with the axial direction (similarly as discussed above, the hole for 90 is in the downwards direction in Fig. 8, which is perpendicular with the axial direction), the second supported part being positioned in the third support part (seen in Fig. 8, 90 is in the hole-shaped third part).

Regarding claim 4, Tang-Kong and Esterberg disclose a head-up display apparatus as discussed above, and the combination further discloses wherein the rotary shaft parts (38 of Esterberg) are provided separately from the reflecting-part holder (14 of Esterberg corresponds to the reflecting-part holder 12 of Tang-Kong, and “display housing 14 is removably attached to an arm 38” as discussed in column 3, lines 62-63).
It would have been obvious to one of ordinary skill in the art to combine Tang-Kong and Esterberg for the same reasons as discussed above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tang-Kong and Esterberg as applied to claim 2 above, and further in view of Dodge (US 2017/0146282).
Regarding claim 3, Tang-Kong and Esterberg disclose a head-up display apparatus as discussed above, and Esterberg further discloses wherein a bearing holder having a same shape as the one of the bearing holders provided with the second supported part is arranged as a bearing holder on the opposite side (seen in Fig. 1, there are similar bearing holders 32 on both sides 15 and 16), and the housing incudes an elongated-hole-shaped fourth support (similarly to the third support, but corresponding to the left side hinge, similarly to as shown in Fig. 9 above and to the right of the first hole-shape) along the axial direction of the rotary shaft parts (the holes for receiving 90 are in the axial direction as discussed above), the second supported part of the bearing holder on the opposite side being positioned in the fourth support part (eg. corresponding to the left side hinge opposite the right side hinge).
However, while Tang-Kong and Esterberg fail to teach or suggest wherein the elongated-hole-shaped fourth support is “wider than the second supported part.”
Dodge (Fig. 1) discloses a hinge wherein an elongated-hole-shaped support part (24) is wider than a supported part (20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang-Kong and Esterberg so elongated-hole-shaped fourth support part wider than the second supported part as taught by Dodge because both Esterberg and Dodge are directed towards hinges and this allows for lateral adjustment “in order to correct any misalignment” (see [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691